DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on October 5, 2021, amended claim 1 and new claims 41-42 are entered. 
The amendment to para [0067] and insertion of para [0000] and [0000.1] to Specification have been entered. The objections as set forth in Non-Final Rejection dated June 9, 2021 under sections “Specification” and “Sequence listing” are withdrawn in light of the amendments.
The rejections under 35 USC 103 set forth in the Office action mailed 06/09/2021 are withdrawn in view of the amendment.
New grounds of rejection are set forth below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-18, 20, 41, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stedtfeld et al. (Environmental Science & Technology, 2014; hereinafter “Stedtfeld”) as evidenced by the Millipore User Guide for the Sterivex™-GP Sterile Vented Filter Unit (hereinafter, “Millipore”; 2018).

obtaining an environmental sample comprising a microorganism, wherein the microorganism comprises a nucleic acid (Abstract; pg 13856, col 1, para 3-col 2, para 1; page 13858, col 1, para 1); 
concentrating the environmental sample to produce a concentrated sample (pg 13856, col 1, para 3-col 2, para 1), wherein the microorganism is concentrated about 2-fold to about 125-fold in the concentrated sample as compared to the environmental sample (pg 13859, col 2, para 4); 
contacting the concentrated sample with a nucleic acid amplification reagent in a reaction vessel (pg 13857, col 1, para 2), wherein the concentrated sample is directly contacted with the nucleic acid amplification reagent without any intervening steps (pg 13855, col 2, para 2); 
and performing a nucleic acid amplification reaction on the nucleic acid from the microorganism in the concentrated sample (pg 13857, col 1, para 2), wherein the method can be completed within 2 hours of obtaining the environmental sample (pg 13860, col 1, para 2).  

Re claim 2, Stedtfeld teaches the method of claim 1, wherein the environmental sample is untreated fresh water (pg 13856, col 1, para 3-col 2, para 1; note groundwater is considered untreated freshwater).

Re claim 3, Stedtfeld teaches the method of claim 1, wherein the microorganism is a bacteria (pg 13856, col 2, para 2; Dehalococcoides ethenogenes is bacteria).

Re claim 7, Stedtfeld teaches the method of claim 1, wherein the environmental sample is concentrated to produce the concentrated sample by filtration (pg 13856, col 1, para 3-col 2, para 1 

Re claim 8, Stedtfeld teaches the method of claim 1, wherein the environmental sample is concentrated to produce the concentrated sample by filtration (pg 13856, col 1, para 3-col 2, para 1).

Re claim 9, Stedtfeld teaches the method of claim 8, wherein the filtration step comprises washing a retentate and/or eluting the concentrated sample from the filter (pg 13856, col 2, para 1 “After filtration, concentrated cells were released from the filter by adding 0.9 mL of elution buffer”). 

Re claim 10, Stedtfeld teaches the method of claim 8, wherein the filtration is performed using a hydrophilic filter membrane (pg 13856, col 1, para 3-col 2, para 1 “Sample filtration experiments were performed using Sterivex cartridges (SVGPL10RC, Millipore, Billerica, MA)”; note Sterivex cartridges SVGPL10RC is a hydrophilic filter membrane, according to Milipore (n.d.), pg 2 “SVGPL10RC - Sterivex™-GP filter unit with Luer-Lok™ outlet (15/pk)”; pg 7 “Millipore Express® hydrophilic PES membrane”).

Re claim 11, Stedtfeld teaches the method of claim 8, wherein the filtration is performed using a hydrophilic polyethersulfone (PES) filter membrane (pg 13856, col 1, para 3; note Sterivex cartridges SVGPL10RC is a hydrophilic filter membrane, according to Milipore (n.d.), pg 2 “SVGPL10RC - Sterivex™-GP filter unit with Luer-Lok™ outlet (15/pk)”; pg 7 “Millipore Express® hydrophilic PES membrane”).

Re claim 12, Stedtfeld teaches the method of claim 1, wherein the nucleic acid amplification reaction comprises a DNA polymerase at a concentration of at least 1.0 U/reaction and a primer at a concentration of at least 0.2 μM (pg 13857, col 1, para 2 “Briefly, primers were dispensed and 

Re claim 13, Stedtfeld teaches method of claim 1, but does not teach the nucleic acid amplification reaction comprises a probe at a concentration ranging from at least 1.0 μM to about 14 μM (pg 13857, col 1, para 2 “Reaction mixtures loaded in the card…20 μM of SYTO-81 fluorescent dye (Invitrogen)”).

Re claim 14, Stedtfeld teaches the method of claim 12, wherein the DNA polymerase is at a concentration ranging from at least 3.4 U/reaction to about 45 U/reaction (pg 13857, col 1, para 2; note in a 40ul reaction mixture having 0.64U uL-1 polymerase contains 25.6 U polymerase).
  
Re claim 15, Stedtfeld teaches the method of claim 12, wherein the primer is at a concentration ranging from at least 1.3 μM to about 15 μM (pg 13857, col 1, para 2 “Briefly, primers were dispensed and dehydrated in the reaction wells (during card assembly) to yield 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers, after dissolution of sample.”).

Re claim 16, Stedtfeld teaches the method of claim 1, wherein the nucleic acid amplification reagent does not comprise a reagent which is designed to resist DNA polymerase inhibitors (note Stedtfeld does not contain a reagent which is designed to resist DNA polymerase inhibitors).



Re claim 18, Stedtfeld teaches the method of claim 1, wherein the method does not further include a step of purifying the nucleic acid from the microorganism (pg 13855, col 2, para 2).

Re claim 20, Stedtfeld teaches the method of claim 1, further comprising a step of determining whether an amplification product was produced as a result of the nucleic acid amplification reaction (pg 13857, col 1, para 3 “a no template control was used in the fourth column of each card.”; pg 13858, col 2, para 4-pg 13859, col 1, para 1 “Lower dilutions and no template control showed no amplification”).  

Re claim 41, Stedtfeld teaches the method of claim 8, wherein the filtration is performed using a hydrophilic filter disk (pg 13855, col 2, para 2-pg 13856, col 2, para 1 “Sample filtration experiments were performed using Sterivex cartridges (SVGPL10RC, Millipore, Billerica, MA)”; note Sterivex cartridges SVGPL10RC is a hydrophilic filter membrane, according to Milipore (n.d.), pg 2 “SVGPL10RC - Sterivex™-GP filter unit with Luer-Lok™ outlet (15/pk)”; pg 7 “Millipore Express® hydrophilic PES membrane”).

Re claim 42. Stedtfeld teaches the method of claim 1, wherein the method can be completed within 1 hour of obtaining the environmental sample (pg 13860, col 1, para 2).  


	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stedtfeld, in view of US Pre-Grant Publication No. US 2005/0123954 A1 to Feldsine.
Re claim 4, Stedtfeld teaches the method of claim 3, but fails to teach the bacteria is selected from the group consisting of Alicyclobacillus, Aeromonas, Bacteroides, Bifidobacterium, Campylobacter, Citrobacter, Clostridia, Enterobacter, Enteroccocus, Escherichia, Eubacterium, Klebsiella, Lactobacillus, Legionella, Listeria, Mycobacterium, Pseudomonas, Raoultella, Salmonella, Shigella, Streptococcus, Vibrio and combinations thereof.  
Feldsine teaches a method of performing a nucleic acid amplification reaction on the nucleic acid from the bacteria (Abstract), including Escherichia or Legionella (para [0062] “the invention may be used to detect any infectious agent……Escherichia coli, enterotoxigenic, E. coli spp., E. coli 0157, E. coli 055:H7, E. coli 0111 and E. coli 0126…Legionella pneumophila”), in an environmental sample (para [0058]). The application of the method of Stedtfeld to Legionella and Escherichia detection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Feldsine using known techniques in the art (for example, by using primers specific for the bacteria (para [0010] “performing nucleic acid amplification using one or more primers specific for a polynucleotide of the microorganism in the presence of the complex, and determining the presence of amplified nucleic acids, thereby detecting the presence of the microorganism within the sample”), to produce predictable results, such as to expand the capability of the method of Stedtfeld to detect Legionella and Escherichia in an environmental sample (MPEP 2143 I (D)).


Feldsine teaches a method of performing a nucleic acid amplification reaction on the nucleic acid from the bacteria (Abstract), including Legionella pneumophila (para [0062]), in an environmental sample (para [0058]). The application of the method of Stedtfeld to Legionella pneumophila detection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Feldsine using known techniques in the art (for example, by using primers specific for the bacteria (para [0010] “performing nucleic acid amplification using one or more primers specific for a polynucleotide of the microorganism in the presence of the complex, and determining the presence of amplified nucleic acids, thereby detecting the presence of the microorganism within the sample”), to produce predictable results, such as to expand the capability of the method of Stedtfeld to detect Legionella pneumophila in an environmental sample (MPEP 2143 I (D)).

Re claim 6, Stedtfeld teaches the method of claim 3, but does not teach the bacteria is Escherichia coli. 
Feldsine teaches a method of performing a nucleic acid amplification reaction on the nucleic acid from the bacteria (Abstract), including E. coli (para [0062]), in an environmental sample (para [0058]). The application of the method of Stedtfeld to E. coli detection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Feldsine using known techniques in the art (for example, by using primers specific for the bacteria (para [0010] “performing nucleic acid amplification using one or more primers specific for a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stedtfeld, as applied to claim 1 above, and further in view of US Pre-Grant Publication No. US 2009/0253142 A1 to Allawi et al. (hereinafter “Allawi”) and US Pre-Grant Publication No. US 2005/0064432 A1 to Huang et al. (hereinafter “Huang”).
Re claim 19, Stedtfeld teaches the method of claim 1, wherein the nucleic acid amplification reaction comprises a primer at a concentration ranging from at least 4.0 μM to about 7.0 μM (pg 13857, col 1, para 2 “Briefly, primers were dispensed and dehydrated in the reaction wells (during card assembly) to yield 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers, after dissolution of sample.”; note a sum of 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers is 5.2 μM), but fails to teach the nucleic acid amplification reaction comprises a DNA polymerase at a concentration ranging from at least 12 U/reaction to about 21 U/reaction, and a probe at a concentration ranging from at least 3.5 μM to about 7.0 μM.
Allawi teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a probe at a concentration of 5µM (para [0201]-[0202] “This example describes a quantitative assay composed of a combination of an INVADER assay and PCR... In this Example, the following six targets were employed: miR-21; miR-126; miR-21; miR-155; U6 RNA; and U24 RNA. The following 10× Oligo mixes were used for each target: reverse primer at 4 μM; forward primer at 4 μM; primer-stacker at 4 μM; probe oligo at 5 μM”). 

Huang teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a DNA polymerase at a concentration of 20 U/reaction polymerase (para [0303] “This example illustrates solid-phase sequence specific amplification by transcription…Single-stranded DNA were created by lambda exonuclease digestion of the restricted human Apo E fragments, as previously described in examples 1 and 2. 1 μg of the single-stranded DNA was annealed to the immobilized primers for 15 minutes at 37° C. in 30 μl of Klenow buffer, followed by primer-extension in 100 μl reaction volume that contained Klenow buffer, 1 mM dNTPs, and 20 units of Klenow DNA polymerase (3′-5′ exo−). Enzyme incubation was for one hour at 37° C. in a humidity chamber”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a DNA polymerase at a concentration of the range ranging from at least 12 U/reaction to about 21 U/reaction for yielding predictable results, for example, to ensure sufficient amount of reagents for the amplification reaction (see MPEP 2143 (I) D).

Response to Amendment
Applicant's arguments filed October 5, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Claim 1 has been amended to further recite the limitation “wherein the method can be completed with 2 hours of obtaining the environmental sample”.
Applicant submits that the Feldsine, in view of Ladisch, fails to teach said limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637